Exhibit 99.1 ATTUNITY REPORTS 41% REVENUE GROWTH IN 2014 Total non-GAAP revenue for the quarter grew 38% to a new record of $11 million Company estimates total revenue for 2015 of $46 - $48 million Burlington, MA – January 29, 2015 – Attunity, Ltd. (NASDAQ CM: ATTU), a leading provider of information availability software solutions, today reported its unaudited financial results for the three-month period and year ended December 31, 2014. Recent Operational Highlights: · Entered into a multi-million dollar technology license agreement with a Cloud services company for a consideration of approximately $7.5 million payable over two years, or over $10 million if the partner exercises additional expansion options. · Expanded strategic position in Big Data markets with advanced data warehouse automation technology through acquisition of BIReady · New customer accounts won in Q4 across all our geographical territories and with all of the key go-to-market partners, including Microsoft, Teradata, Pivotal and HP Vertica · Added strategic go-to-market partnerships with Cloudera and Hortonworks for the Attunity solution for Hadoop · Expanded the sales management in North America, including the appointment of Jeff Burt and David Collins as Regional VP’s of Sales. · Finalized plan to expand sales and business development team to up to 40 people in 2015 Financial Highlights for the Fourth Quarter of 2014, compared with the Fourth Quarter of 2013: · Total non-GAAP revenuegrew 38% to $11.0 million · Total GAAP revenue grew 37% to $10.9 million · Total license revenue grew 39% to $6.7 million · Non-GAAP operating income of $2.1 million · GAAP operating income of $1.2 million Financial Highlights for the Full Year 2014, compared with the Full Year of 2013: · Total non-GAAP revenuegrew 43% to $36.0 million · Total GAAP revenue grew 41% to $35.7 million · Total license revenue grew 51% to $20.1 million · Non-GAAP operating income of $3.0 million · GAAP operating loss of $65,000 · Cash, cash equivalents and restricted cash of $19.4 million as of December 31, 2014, compared with $16.5 million as of December 31, 2013 “The fourth quarter of 2014 was a record quarter for us in terms of total revenues and revenues from our Big Data product offering. Over the past year, we advanced the development of both our business and penetration of the market, successfully bringing our suite of advanced Big Data and Cloud solutions to a growing base of customers,” stated Shimon Alon, Chairman and CEO of Attunity. “We have taken a targeted approach to our growth strategy, including expanding our sales and marketing initiatives in areas that offer us the highest potential ROI, developing, acquiring and launching new solutions in order to service a broader segment of the market, and fostering key go-to-market partnerships with the likes of Microsoft, Teradata, HP Vertica, Cloudera, Pivotal, and Amazon Web Services.We believe these initiatives are generating good traction, and are expected to continue to support our growth through 2015 and into the future." Mr. Alon continued, “We believe the innovation and development of our new solutions continue to be ahead of our peers and is solidifying our position as a market leader in the Big Data integration market.This is demonstrated by, among other things, the positive initial market adoption of our Attunity for Hadoop solution. This traction included closing customer deals within weeks of the Attunity for Hadoop launch in the fourth quarter. We believe this solution is an unmatched offering, enabling the accelerated movement of Big Data for Hadoop environments, simplifying its use for analytics and BI, and materially reducing implementation costs. We plan to expand our solutions for Hadoop in 2015 and expect it to contribute to our revenue growth,” continued Mr. Alon. Sales and Marketing Attunity continues to execute upon its sales strategy and drive future growth. Further expansion of the sales team is planned for 2015. In support of this plan, the Company hired two new regional vice presidents of sales to ensure high productivity and proper oversight so that the team continues to operate at optimum levels. “We are entering 2015 with positive momentum and a strong management team, and believe the expanded salesforce is well equipped to identify opportunities and generate leads from our expanded marketing and partnership programs." “In addition, we are expanding our value to Business Intelligence (BI) and data warehouse customers throughthe recent acquisition of BIReady’s technology. Their unique solution is designed to provide fast, flexible delivery of information for Big Data Analytics and BI projects. This acquisition marks a major milestone in the evolution of our long-term growth strategy with a new solution that, in addition to moving the data, will also provide customers with the ability to generate data models for their data warehouses. We plan to cross-sell and up-sell the BIReady solution to customers using data warehousing on-premises or in the cloud,” concluded Mr. Alon. Financial Results for Q4 2014 Total revenue for the fourth quarter of 2014 increased 37% to $10.9 million, compared with revenue of $7.9 million for the same period of 2013. Total non-GAAP revenue for the fourth quarter of 2014 increased 38% to $11.0 million, compared with revenue of $8.0 million for the same period of 2013. This includes a 39% increase of license revenue to $6.7 million, compared with $4.8 million for the same period of 2013, as well as non-GAAP maintenance and service revenue, which grew 35% to $4.3 million, compared with $3.2 million for the same period of 2013.1 The growth in total revenue is mainly attributable to an increase in Attunity Replicate revenue, the Hayes acquisition, increased activity with go-to-market partners, and revenues from the recently announced technology license agreement. Non-GAAP maintenance and service revenue for the fourth quarter of 2014 includes approximately $0.1 million of acquired maintenance revenue from Hayes that was not recognized earlier due to business combination accounting rules.1 Operating income for the fourth quarter of 2014 was $1.2 million, compared with $0.2 million for the same period of 2013. Non-GAAP operating income for the fourth quarter of 2014 was $2.1 million, compared with $1.2 million for the same period of 2013. Non-GAAP operating income for the fourth quarter of 2014 excludes $0.9 million in expenses and amortization associated with acquisitions and equity-based compensation expenses. This is compared with a $1.0 million of similar expenses for the same period last year. 1 Net income for the fourth quarter of 2014 was $0.1 million, or $0.01 per diluted share, compared with a net loss of $0.2 million, or ($0.01) per diluted share in the fourth quarter of 2013. Non-GAAP net income for the fourth quarter of 2014 was $1.2 million, or $0.08 per diluted share, compared with a non-GAAP net income of $0.9 million, or $0.06 per diluted share, for the same period last year. Non-GAAP net income for both fourth quarters of 2014 and 2013 excludes a total of $1.1 million in expenses mostly attributable to expenses and amortization associated with acquisitions and equity-based compensation expenses.1 Financial Results for Full Year 2014 Total revenue increased 41% for 2014 to $35.7 million, compared to $25.2 million in 2013. This included a 51% increase in license revenue to $20.1 million, compared to $13.4 million in 2013; and a 31% increase in maintenance and service revenue to $15.5 million, compared with $11.8 million for 2013. Total non-GAAP revenue for the 2014 increased 43% to $36.0 million, compared with revenue of $25.2 million for 2013. This includes a 51% increase of license revenue to $20.1 million, compared with $13.4 million for 2013, as well as non-GAAP maintenance and service revenue, which grew 34% to $15.9 million, compared with $11.8 million for 2013.1 Operating loss for 2014 was $65,000 compared to $58,000 for 2013. Non-GAAP operating income for 2014 was $3.0 million, compared to $2.1 million for 2013. Non-GAAP operating income for 2014 excludes the impact of stock-based compensation expenses, amortization and expenses related to the acquisitions of Hayes, RepliWeb and BIReady of $3.1 million. Non-GAAP operating income for 2013 excludes the impact of stock-based compensation expenses, amortization and expenses related to the acquisitions of RepliWeb and Hayes of $2.2 million. 1 Net loss for 2014 was $1.5 million, or $(0.10) per diluted share, compared to net loss of $0.6 million, or $(0.05) per diluted share, in 2013. Non-GAAP net income for 2014 was $1.7 million, compared to $1.5 million in 2013. Non-GAAP net income for 2014 excludes a total of $3.2 million in expenses and amortization related to the acquisitions of Hayes, RepliWeb, and BIReady, net of tax effects, equity-based compensation expenses and financial expenses associated with the revaluation of liabilities presented at fair value. Non-GAAP net income for 2013 excludes a total of $2.1 million in expenses and amortization related to the acquisitions of RepliWeb and Hayes, net of tax effects, equity-based compensation expenses and financial expenses associated with the revaluation of liabilities presented at fair value.1 Cash, cash equivalents and restricted cash were $19.4 million as of December 31, 2014, compared with $16.5 million asof December 31, 2013. This increase is mainly attributable to positive cash flow from operations of $3.1 million. Shareholders' equity was $31.3 million as of December 31, 2014, a 4% increase compared to December 31, 2013. Outlook for 2015 The Company expects revenue from Attunity's business to increase to between approximately $46 and $48 million for 2015.Additionally, the Company expects non-GAAP operating margin to range between 10% and 14%. Financial Reconciliation to NON-GAAP figures for 2014 Outlook: From To GAAP Operating Profit Margin 1
